8 F.3d 72
303 U.S.App.D.C. 419
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.John REED, Appellant.
No. 92-3242.
United States Court of Appeals, District of Columbia Circuit.
Oct. 15, 1993.Rehearing and Suggestion for Rehearing In BancDenied March 18, 1994.

Before:  WALD, WILLIAMS and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the judgment of conviction be affirmed.   Viewing the totality of the circumstances, probable cause existed to arrest Reed.   See Illinois v. Gates, 462 U.S. 213, 230 (1983).   Thus, the district court properly denied the motion to suppress.   In addition, given the evidence presented at trial indicating that the gun was "used" in relation to the drug trafficking offense,  see Smith v. United States, 113 S.Ct. 2050, 2058-59 (1993);   United States v. Morris, 977 F.2d 617, 621-22 (D.C.Cir.1992), we are convinced that "any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt."   Jackson v. Virginia, 443 U.S. 307, 319 (1979).   Hence, the district court's denial of the motion for judgment of acquittal was proper as well.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.